Citation Nr: 0602587	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  99-02 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for a blood disorder.  

3.  Entitlement to a disability rating in excess of 10 
percent of peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.H.




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to October 
1963.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in March 1996, denying the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for peptic ulcer disease, and in July 1998, denying service 
connection for a blood disorder, hepatitis, a colon 
condition, and hypertension. The veteran duly appealed the 
denial of an increased rating, based on a notice of 
disagreement received in March 1996, and for service 
connection for a blood disorder and hepatitis, based on a 
notice of disagreement specifying only those disorders 
received in August 1998.  

The Board of Veterans' Appeals (Board) issued a decision in 
February 2004.  The veteran appealed the decision of the 
Board to United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a September 2005 order, the 
veteran's claims were remanded to the Board for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The September 2005 order of the Court instructed the Board to 
remand the claim in compliance with the instructions in the 
Joint Motion for remand.  VA was to remand the claim and 
assist the appellant in obtaining all outstanding medical 
records.  It was noted the veteran was exposed to chemicals 
such as acetone and methylene chloride in service.  VA was 
instructed to obtain a medical opinion addressing whether 
that exposure was related to the development of hepatitis or 
a blood disorder.  VA was also instructed to afford the 
appellant an additional VA examination.  

The claims are remanded for the following actions:

1.  VA should request the veteran to 
identify all outstanding relevant medical 
records.  With any necessary 
authorization from the veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  VA should afford the veteran a 
gastroenterology examination, to 
determine if the veteran presently has 
any residuals of exposure to acetone and 
methylene chloride in service.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  After reviewing the claims 
folder, interviewing and examining the 
veteran, the examiner is asked to: 
Diagnose any current gastrointestinal 
disorder.  Indicate if the current 
clinical findings support a current 
diagnosis of hepatitis, any residuals of 
hepatitis, or peptic ulcer disease.  Then 
answer the following question:  Is it at 
least as likely as not (50 percent 
chance) that any currently diagnosed 
gastrointestinal disorder is 
etiologically related to service, 
including to exposure to acetone and 
methylene in service?  

3.  VA should afford the veteran a 
hematology examination to determine if 
the veteran currently has a blood 
disorder.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  After 
reviewing the claims folder, interviewing 
and examining the veteran, the examiner 
is asked to: Diagnose any current blood 
disorder.  If there is a current 
diagnosis of a blood disorder, the 
examiner is asked to answer the following 
question:  Is it at least as likely as 
not (50 percent chance) that any current 
blood disorder is related to service, 
including to exposure to acetone and 
methylene in service?  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


